NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0312529 Al, “Park”).
Regarding Claim 1, Park teaches a system for inspecting a structure ([0035]-[0038], Fig.1-5), the system comprising: a vibrometer (fig.1; element 120, a laser scanning vibrometer (LSV)) configured to measure acoustic responses in portions of the structure along a scan path to acoustic excitation of the structure ([0055] discloses that a laser scanning vibrometer is used to measure the vibration components at the vibration measurement point 102 by sequentially emit laser beams to the vibration measurement point 102 at each of the three measuring positions. Further, [0067] discloses that the three-dimensional vibration measurement system 300 may further include a CCD 301 for capturing an image of a measurement target. Thus, the vibrometer receives acoustic or vibration responses from the target); a ranging device (fig.1; element 110, a light wave detection and ranging (LIDAR)) configured to measure distances to the portions of the structure along the scan path ([0041]; [0052]-[0053]); and one or more physical processors (fig.3; element 330, a PC) configured by machine-readable instructions to: generate a three-dimensional point cloud based on the acoustic responses in the portions of the structure and the distances to the portions of the structure, the three-dimensional point cloud including points representing geometry of the portions of the structure, the points associated with the acoustic responses in corresponding portions of the structure ([0048]; [0068]; Fig.5 disclose regarding measuring three-dimensional vibration of the measurement target based on the vibration components measured by the laser scanning vibrometer and the shape information obtained by the laser range finder.). 
Park does not explicitly teach regarding determine one or more properties of the structure based on an analysis of the three-dimensional point cloud.
However, Park teaches the laser scanning vibrometer which can be used to estimate various causes of vibration, noise, defects, and destruction due to vibration [0038]. ([0047]-[0048]) disclose regarding scanning of the vibration measurement point of the measurement target, the integrated system may obtain and measure shape information and vibration components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Park as a general teaching to arrive at the instant invention because Park’s system/method utilizes three-dimensional vibration of the measurement target based on the vibration components measured by the laser scanning vibrometer and the shape information obtained by the laser range finder. By utilizing this information, one of ordinary skill in the art can determine one or more properties of the structure or defects of the structure. Thus, the limitation is implicitly taught.

Regarding Claim 11, Park teaches a method for inspecting a structure ([0035]-[0038], Fig.1-5), the method comprising: measuring acoustic responses in portions of the structure along a scan path to acoustic excitation of the structure ([0055] discloses that a laser scanning vibrometer is used to measure the vibration components at the vibration measurement point 102 by sequentially emit laser beams to the vibration measurement point 102 at each of the three measuring positions. Further, [0067] discloses that the three-dimensional vibration measurement system 300 may further include a CCD 301 for capturing an image of a measurement target. Thus, the vibrometer receives acoustic or vibration responses from the target); measuring distances to the portions of the structure along the scan path ([0041]; [0052]-[0053] disclose a light wave detection and ranging (LIDAR) to measure distances to the portions of the structure along the scan path); generating a three-dimensional point cloud based on the acoustic responses in the portions of the structure and the distances to the portions of the structure, the three- dimensional point cloud including points representing geometry of the portions of the structure, the points associated with the acoustic responses in corresponding portions of the structure ([0048]; [0068]; Fig.5 disclose regarding measuring three-dimensional vibration of the measurement target based on the vibration components measured by the laser scanning vibrometer and the shape information obtained by the laser range finder.).
Park does not explicitly teach regarding determining one or more properties of the structure based on an analysis of the three-dimensional point cloud.
However, Park teaches the laser scanning vibrometer which can be used to estimate various causes of vibration, noise, defects, and destruction due to vibration [0038]. ([0047]-[0048]) disclose regarding scanning of the vibration measurement point of the measurement target, the integrated system may obtain and measure shape information and vibration components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Park as a general teaching to arrive at the instant invention because Park’s system/method utilizes three-dimensional vibration of the measurement target based on the vibration components measured by the laser scanning vibrometer and the shape information obtained by the laser range finder. By utilizing this information, one of ordinary skill in the art can determine one or more properties of the structure or defects of the structure. Thus, the limitation is implicitly taught.

Regarding Claims 2 and 12, the system of claim 1 and method of claim 11 is taught by Park.
Park further teaches that the analysis of the three-dimensional point cloud includes: segmenting the three-dimensional point cloud into sections; 
performing perspective correction on one or more of the sections ([0055] discloses that a single laser scanning vibrometer is used to measure the vibration components at the vibration measurement point by sequentially emit laser beams to the vibration measurement point at each of the three measuring positions. Thus, the system may perform perspective correction on one or more of the sections since every point are measured from three directions); 
determining one or more wave properties within the sections based on the acoustic responses within the sections; and36Attorney Docket No. ONAS-036035 Client Reference No. T-11072; S-133,772
determining the one or more properties of the structure based on the one or more wave properties within the sections (shown in fig.4-5 and discussed in [0033]-[0034]; [0069] disclose shape information and normal vectors of the measurement target measured at different measuring points. By utilizing this information, one of ordinary skill in the art can determine one or more properties of the structure or defects of the structure.).  

Regarding Claims 3 and 13, the system of claim 2 and the method of claim 12 is taught by Park.
Park further teaches that the three-dimensional point cloud is segmented into the sections based on curvature of the portions of the structure (curvature of the portions of the structure is shown in Fig.4-5).  

Regarding Claims 4 and 14, the system of claim 1 and the method of claim 11 is taught by Park.
Park further teaches that the one or more properties of the structure include a defect in the structure (the laser scanning vibrometer which can be used to estimate various causes of vibration, noise, defects, and destruction due to vibration [0038]).

Regarding Claims 5 and 15, the system of claim 4 and the method of claim 14 is taught by Park.
Park further teaches that the defect in the structure includes material addition, material loss, or material cracking (the laser scanning vibrometer which can be used to estimate various causes of vibration, noise, defects, and destruction due to vibration [0038]).  

Regarding Claims 6 and 16, the system of claim 1 and the method of claim 11 is taught by Park.
Park does not explicitly teach that the structure includes a hollow structure, a support structure, or a moving structure.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Park as a general teaching to arrive at the instant invention because the laser scanning vibrometer makes it possible to safely and quickly perform experimental measurement as to vibration frequencies, vibration modes and operation modes (operational deflection shape, ODS) of an industrial structure or the like for engineering, architecture, mechanics, aeronautics and an electric system. Thus, one of ordinary skill in the art can consider the structure including a hollow structure, a support structure, or a moving structure since all are industrial structures or the like for engineering, architecture, mechanics. Further, Fig.4-5 show curved structure which could be a hollow structure, a support structure, or a moving structure.

Regarding Claims 7 and 17, the system of claim 6 and the method of claim 16 is taught by Park.
Park does not explicitly teach that the hollow structure includes a vehicle, a container, or a pipe; the support structure includes an installation, a platform, a frame, a crane, or a beam; and the moving structure includes a turbine blade.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Park as a general teaching to arrive at the instant invention because the laser scanning vibrometer makes it possible to safely and quickly perform experimental measurement as to vibration frequencies, vibration modes and operation modes (operational deflection shape, ODS) of an industrial structure or the like for engineering, architecture, mechanics, aeronautics and an electric system. Thus, one of ordinary skill in the art can consider the structure including a hollow structure, a support structure, or a moving structure since all are industrial structures or the like for engineering, architecture, mechanics. Further, Fig.4-5 show curved structure which could be a hollow structure and the hollow structure may include a vehicle, a container, or a pipe; the support structure includes an installation, a platform, a frame, a crane, or a beam; and the moving structure includes a turbine blade.  

Regarding Claims 8 and 18, the system of claim 1 and the method of claim 11 is taught by Park.
Park further teaches that Client Reference No. T-11072; S-133,772a first three-dimensional point cloud is generated based on the acoustic responses and the distances measured at a first time; a second three-dimensional point cloud is generated based on the acoustic responses and the distances measured at a second time subsequent to the first time; the acoustic responses measured at different times are co-registered in space based on alignment of the first three-dimensional point cloud with the second three-dimensional point cloud; and one or more changes to the structure are determined based on the acoustic responses measured at different times ([0047] discloses that the integrated system may obtain and measure shape information and vibration components of the vibration measurement point 102 of the measurement target 101 at each of three measuring positions (1st position, 2nd position, and 3rd position), while sequentially moving to the three measuring positions.).  

Regarding Claims 9 and 19, the system of claim 1 and the method of claim 11 is taught by Park.
Park further teaches that the vibrometer includes a laser Doppler vibrometer that measures the acoustic responses using a first laser beam ([0036]; [0054]); the ranging device includes a laser rangefinder ([0041] discloses a single laser range finder (light wave detection and ranging, LIDAR)) that measures the distances using a second laser beam [0049]; the first laser beam and the second laser beam are colinearly arranged using a beam combiner (shown in fig.4-5); a steering mirror (fig.3; element 311/323) enables pitch movement of the first laser beam and the second laser beam [0067]; and a 360-degree rotation stage enables yaw movement of the first laser beam and the second laser beam (fig.5 shows & [0047] disclose that three dimensional  measurements are done which covers 360-degree rotation).  

Regarding Claims 10 and 20, the system of claim 1 and the method of claim 11 is taught by Park.
Park further teaches that the vibrometer includes a laser Doppler vibrometer that measures the acoustic responses using a laser beam  ([0036]; [0054]); a steering mirror (fig.3; element 311/323) enables pitch movement of the laser beam [0067]; a 360-degree rotation stage enables yaw movement of the steering mirror (fig.5 shows & [0047] disclose that three dimensional  measurements are done which covers 360-degree rotation); the ranging device includes a LiDAR device that measures the distances ([0041] discloses a single laser range finder (light wave detection and ranging, LIDAR)); the laser Doppler vibrometer and the LiDAR device are separated by a distance and a direction; and the acoustic responses measured by the laser Doppler vibrometer are mapped to the distances measured by the LiDAR device based on the distance and the direction ([0036]; [0047]; [0054]).  
99
Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Nakata et al. (US 2013/0160552 A1) teaches an internal defect inspection method and an apparatus for implementing the method by which an ultrasonic wave is excited in a sample without contact with the sample and accordingly without damaging the sample, and an ultrasonic wave from any internal defect of the sample is detected without being affected by the sample surface, in a non-contact state and with high sensitivity [Abstract]. FIG. 1 shows an overall configuration of an internal defect inspection apparatus in the first embodiment. This internal defect inspection apparatus comprises an ultrasonic wave transmitting unit 200 that emits an airborne ultrasonic wave, an interferometric displacement sensor 100 that detects an ultrasonic wave vibration that is reflected or transmitted from within a sample, a laser source unit 1, a polarization maintaining fiber 2 that guides a laser beam emitted from the laser source unit 1 to the interferometric displacement sensor 100, a signal controller-processor 300 that executes control of airborne ultrasonic wave emission, analysis and processing of the amplitude and phase of the detected ultrasonic wave, and control of the ultrasonic wave image configuration, a three-dimensional image constructing unit 500 that constructs from detected ultrasonic wave signals a three-dimensional ultrasonic wave image regarding the positions of the sample in the x direction, y direction and z direction, and a display with defect determining unit 600 that displays the three-dimensional ultrasonic wave image and executes defect determination [0027].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861